DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Don Lewis on 4/13/2022.

The application has been amended as follows: 

Claim 11 now recites: A system, comprising: a crankshaft; a flywheel housing; and a multi-position crankshaft lip seal installed between the flywheel housing and the crankshaft, wherein a lip of the multi-position crankshaft lip seal is in sealing engagement with the crankshaft, , wherein after a first life has been met, the multi-position crankshaft lip seal is uninstalled, re-machined, the lip replaced with another lip, and reinstalled for a second life, and wherein the re-machining includes re-machining a floating seal sleeve coupled to the crankshaft or the flywheel housing to shift a bottom edge of the floating seal sleeve towards a front edge of the lip, the lip lining a central aperture of the floating seal sleeve.
Claims 12-23 are now cancelled. 
Claim 14 now recites: The system of claim [[13]] 11, wherein the re-machining reduces a portion of the floating seal sleeve extending from the lip to the bottom edge by two-thirds.
Claim 17 now recites: A system for a multi-position crankshaft lip seal, the system comprising: a floating seal sleeve comprising a drain groove, a lip, and a sacrificial material; and a flange section extending perpendicularly from the floating seal sleeve, where the sacrificial material is positioned opposite the flange section and extends away from the lip, the sacrificial material later machined off without altering the lip or a function of the drain groove, wherein the multi-position crankshaft lip seal is positioned between a flywheel housing and a crankshaft of an engine, and wherein the drain groove is aligned with a drain passage within a flywheel housing and lubricant seeping between a crankshaft and the multi-position crankshaft lip seal is drained through the drain groove into the drain passage.
Claims 18-19 are now cancelled. 
Allowable Subject Matter
Claims 1-11, 14-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the method steps of claim 1, but more specifically, after using a floating lip seal assembly, removing the crankshaft floating lip seal assembly, re-machining the floating seal sleeve coupled to the crankshaft, replacing the lip, reinstalling the floating lip seal assembly between the flywheel housing and the crankshaft, and operating the engine with the reinstalled crankshaft floating lip seal assembly. Examiner notes that the prior art just replacing the full floating seal sleeve and the present art allows to have extra material that can be machined. All depending claims are allowable. 
There is no prior art that teaches all the limitations of claims 11 and 17, but more specifically, re-machining a floating seal sleeve with a drain groove of a multi positional crankshaft lip seal, and reinstalling the floating seal sleeve between the flywheel housing and a crankshaft of an engine for a second life.  All depending claims are allowable. 
The closest prior piece of art is Keisaku (WO 2014132674), which shoes and crankshaft lip seal assembly attached to the crankshaft, but does not teach re-machining the floating lip seal assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	4/15/2022